PaeKUR, J.,
dissenting.
I cannot assent to the proposition that chapter 269 of the Laws of' 1880 was intended to, or does, authorize the court to reduce an assessment simply because an aggrieved taxpayer can find upon the assessment-roll a piece of real property assessed at a lower proportionate valuation than this own. Whether it be in the immediate proximity or not does not in any wise affect the question.
If one person has a right to demand that the court reduce his assessment to the same proportionate valuation as that of the lowest assessment in the town or city where the property is situated, then all who may have been assessed at a higher proportionate rate have the same right. Therefore, if the average per centage of assessment in a town or city be ninety per cent, and two or three parcels can be found which- have been assessed at sixty per cent, every *449owner of real estate assessed above sixty may obtain a writ of certiora/ri for tbe purpose of obtaining a decrée of tbe court reducing his assessment to a sum equal to sixty per cent of its real valuation. An attempted enforcement of the right (for right it is if the decision appealed from be sound) would result in an amount of litigation which would prove burdensome to taxpayers, impose useless and unwise labor upon the courts, and to a great extent substitute the judgment of courts for that of assessors in the assessment of real estate, a substitution likely to produce a less accurate result in a majority of instances, if for no other reasons than that the court does not have an opportunity to examine the property, and because the judgment of two competent men (for that is what the law presumes assessors to be) are better than one.
It is the policy of the law that each piece of real estate shall bear its just and true proportion of the necessary burdens of government and no more. If an owner of property assessed, because of overvaluation or a higher proportionate valuation than the residue of the property assessed in his town or city, wijl be compelled to bear more them his proportion of the public burden, he has just cause of complaint and is entitled to redress, otherwise not. For if the relator be only compelled to pay his proper proportion of the taxes, and some person because of undervaluation pays less, it follows that some other owner or owners.are the aggrieved parties entitled to redress. Fie is certainly not entitled to the relief which of right belongs to them, and a waiver of the remedy which the law affords by those actually aggrieved cannot by any known rule of law be held to be for his benefit.
It has ever been the law of this State that each piece of property should bear its full proportion of the burden of taxation and no more. Chapter 269 of the Laws of 1880 was not intended to and does not change the law in that respect. It was intended to and does provide a remedy to an aggrieved party when, because of error or impartiality on the part of assessors, the object and intent of the law is thwarted, and it should be so construed by the courts. If the legislature had intended to .do that which the court below by its adjudication says that it did do, the words “ some or emvy ” would have appeared before the word “ other ” in the sentence, a portion *450of which is as follows, “ at a higher proportionate valuation than other real or personal property on the same roll by the same officers.” Neither of those words were used and the act should not be construed as if one of them were. The relator did not prove or attempt to j>rove that the real estate described as “ lot 194 and houses forty-seven and forty-nine west side Third street,” was assessed at a higher proportionate valuation than the residue of the real estate upon the same roll, and therefore he failed to make out a case entitling him to the relief granted by the Special Term.
I advise that the order appealed from be reversed.
Order affirmed, with ten dollars costs and disbursements.